DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-22-2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10-22-2021 have been fully considered but they are not persuasive.            The rejection of claims 1, 4-7, 9 and 17-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (JP 2001-167763) because Yamaki et al. teaches on page 3 [0020], a compound comprising Lix=0.9-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A can be Mn, Al, Ti, etc.  Yamaki et al. teaches on page 5, Table 1, a compound comprising LiCo0.97Al0.02Mn0.01O2 [teaching a compound comprising LiCo1-x-yAlyMnxO2 specifically where y= 0.02; x= 0.01 and 1-x-y= 0.97].  It would have been obvious to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising x=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one of ordinary skill to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).         
Applicant’s arguments with respect to claim(s) 8-9 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a compound comprising Formula (VII), LiaCo1-x-yMyMnxOd where M=Al; 0.95 < a < 1.00; 0.001 < x < 0.07; 0.01 < y < 0.03 and 1.98 < d < 2.04 in the reply filed on 3-22-2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 8-9 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (JP 2001-167763).          Yamaki et al. teaches on page 3 [0020], a compound comprising Lix=0.9-1.1Coy=0.97-1.0Az=0.01-0.03O2 where A can be Mn, Al, Ti, etc.  Yamaki et al. teaches on page 5, Table 1, a compound comprising LiCo0.97Al0.02Mn0.01O2 [teaching a compound comprising LiCo1-x-yAlyMnxO2 specifically where y= 0.02; x= 0.01 and 1-x-y= 0.97].< x < 1.1 but does not specifically teach in the examples where Lix= 0.95 < x < 1.00 or Lix=0.95-0.98.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lix= 0.95 < x < 1.00  or  Lix=0.95-0.98 because Yamaki et al. teaches a compound comprising Lix=0.90-1.1Coy=0.97-1.0Az=0.01-0.03O2 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                           
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727